DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 9, 18, 21, 22, 25, 27, 32, and 37 are acknowledged by the Examiner. 
	Applicant’s amendment of claim 18 has overcome the previous claim objection. As such the objection of claim 18 is withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 18, 21, 22, 25, 27, 32, and 37 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 14, the claim presents the limitation “wherein the shape of the first frame comprises an outer edge”. This limitation is considered to be unclear due to the fact that an outer edge of the first frame has already been presented in claim 9 from which claim 14 depends. Therefore it is unclear as to if the outer edge of claim 14 is the same or a different outer edge than that of claim 9. For the purpose of examination, Examiner will interpret this limitation as being the same outer edge as was presented in the earlier claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 27, 33, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauger et al. (US 5,775,337) (hereinafter Hauger).
In regards to claim 21, Hauger discloses A medical treatment mask (immobilization device; see [Col 2 ln 53-62]; see figure 4), comprising: a mask frame (50; see [Col 3 ln 12-24]; see figure 4) comprising: a first shape (U-shape; see [Col 2 ln 11-20]; see figure 4) that fits around or over a patient's body part (see [Col 2 ln 11-20]), and at least one clamp (12; see [Col 2 ln 53-62]; see figure 4; 12 although being described as a clip, clamps the docking surfaces of 10 and 50 to one another and is therefore construed to be a clamp) attached to the mask frame (50; see figure 7 that 12 engages with and is therefore attached to 50) and configured to clamp the mask frame (50) to a body part positioning device (10; see [Col 2 ln 53-62]; see figure 4)  when the mask frame (50) is docked with the body part positioning device (10; see figure 7), wherein the at least one clamp (12) comprises at least one clamping arm (as indicated by B in annotated figure 4 below) configured to rotate about a rotation axis (see [Col 2 ln 53-62] in reference to 12 being pivotal clips, thus the clamp rotates about a rotation axis defined by the pin) upon the mask frame (50) to pivot the at least one clamping arm (B) outwards away from, and inwards towards, an outer, lateral edge of the mask frame (50; see figures 4, 6 and 7 that 12 is intended to pivot relative to the outer lateral edge of 50 in order to clamp 50 to 10, and is capable of pivoting outwards away from and inwards towards the outer lateral edge of 50) to enable the clamping arm (B) to clamp the outer, lateral edge of the mask frame (50) to an outer lateral edge of an upper flange (upper flange as indicated by A in annotated figure 4 below; see [Col 3 ln 55-59] in reference to 14 engaging with 68 for positioning) of the body part positioning device (10); and a sheet of material (66; see [Col 3 ln 41-54]; see figure 4) attached to the mask frame (50) for fitting to the body part (see [Col 3 ln 41-54]).

    PNG
    media_image1.png
    571
    582
    media_image1.png
    Greyscale

In regards to claim 27, Hauger discloses the invention as discussed above. 
Hauger further discloses wherein the mask frame (50) comprises a flat lower surface (see figure 6) that mounts to the upper flange (A) of the body part positioning device (10; see figure 7) when the mask frame (50) is docked with the body part positioning device (10; see figure 7).
In regards to claim 33, Hauger discloses the invention as discussed above. 
Hauger further discloses wherein the first shape comprises a U-shape (see [Col 2 ln 11-20]; see figure 4), wherein the at least one clamp (12) comprises at least two clamps (see figure 4 that there are at least two clamps 12) and wherein the least two clamps (12) are attached to opposite sides of the U-shape of the mask frame (50) from one another (see figure 4 that there are four pivoting clamps, two on the left and two on the right, thus when each 12 is connected along the outer edge of 50 when 50 is docked onto 10, they are connected and attached to opposite sides of the U-shape of the first frame from one another).
In regards to claim 35, Hauger discloses the invention as discussed above. 
Hauger further discloses wherein the first shape of the mask frame (50) comprises an outer edge and an inner edge (see figure 4), wherein the sheet of material (66) is attached to the inner edge of the mask frame (50; see figure 4), and wherein the at least one clamp (12) is attached along the outer edge of the mask frame (50; see figures 4, 6, and 7 that when 12 is engaged and therefore attached to 50, it is along the outer edge of 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 14, 17-18, 25, 32, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauger et al. (US 5,775,337) (hereinafter Hauger) in view of Patton (US 3,963,382).
In regards to claim 9, Hauger discloses a structure (immobilization device; see [Col 2 ln 53-62]; see figure 4), comprising: a first frame (50; see [Col 3 ln 12-24]; see figure 4) having a shape to fit around, or over, a body part (see [Col 2 ln 11-20]), the first frame (50) further comprising a first surface (lower surface of 50; see figures 6 and 7) configured to dock with a docking surface (upper surface of 10; see figures 6 and 7) of a second frame (10; see [Col 2 ln 53-62]; see figure 4) that receives and supports the body part (see figures 6 and 7 that 10 receives and supports the body part), wherein the docking surface (upper surface of 10) comprises an upper flange (as indicated by A in annotated figure 4 below) of the second frame (10); a material (66; see [Col 3 ln 41-54]; see figure 4) attached to the first frame (50) for fitting to the body part (see [Col 3 ln 41-54]; see figure 6); and a plurality of pivoting clamps (12; see [Col 2 ln 53-62]; see figure 4; 12 although being described as a clip, clamps the docking surfaces of 10 and 50 to one another and is therefore construed to be a clamp) attached to the first frame (50; see figure 7 that 12 engages with and is therefore attached to 50) and each having a clamping arm (as indicated by B in annotated figure 4 below) that is configured to pivot (see [Col 2 ln 53-62] in reference to 12 being pivotal clips, thus the clamping , relative to an outer, lateral edge of the first frame (see figures 4, 6 and 7 that 12 is intended to pivot relative to the outer lateral edge of 50 in order to clamp 50 to 10), to enable the clamping arm to mate with the outer, lateral edge of the first frame (50; see figures 4 and 7 that 12 is intended to pivot and engage the outer lateral edge of 50) to clamp the first frame (50) to the upper flange (A) of the second frame (10) when the first surface (lower surface of 50) of the first frame (50) is docked with the docking surface (upper surface of 10) of the second frame (10).

    PNG
    media_image2.png
    566
    455
    media_image2.png
    Greyscale

Hauger does not disclose the clamping arm is enabled to mate with an outer, lateral edge of the upper flange of the second frame, and with the outer lateral edge of the first frame. 
However, Patton teaches an analogous plurality of pivoting clamps (64; see [Col 4 ln 6-12]; see figures 3-6) which accomplishes the same problem of securing an analogous outer lateral edge (22; see [Col 2 ln 54-63]; see figures 3 and 5) of a first frame (18; see [Col 2 ln 54-63]; see figure 3) to an analogous upper flange (24; see [Col 2 ln 54-63]; see figures 3 and 5) of a second frame (20; see [Col 2 ln 54-63]; see figures 3 and 5), wherein the pivoting clamp comprises an analogous clamping arm (68; see [Col 4 ln 13-31]; see figures 4-6) wherein the clamping arm (68) is enabled to mate with an outer, lateral edge of the upper flange (24) of the second frame (20), and with the outer lateral edge (22) of the first frame (18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the plurality of pivoting clamps, specifically the shape of the clamping arm as disclosed by Hauger by forming them in the shape of the clamping arms as taught by Patton which engage the lateral, outer edges of the first frame, and the upper flange of the second frame in order to have provided an improved clamping arm that would add the benefit of adding an additional level of securement for holding the first frame to the second frame. Further such a modification would be obvious to one of ordinary skill since it has been held that substituting equivalents known for the same purpose (in the instant case the equivalent shapes of the clamping arms for the same purpose of clamping one frame to another) is an obvious substitution (see MPEP 2144.06 II).
In regards to claim 14, Hauger as now modified by Patton discloses the invention as discussed above. 
Hauger further discloses wherein the shape of the first frame (50) comprises an outer edge and an inner edge (see figure 4), wherein the material (66) is attached to the inner edge of the first frame (50; see figure 4), and wherein the plurality of pivoting clamps (12) are connected along the outer edge of the first frame (50; see figure 4 and 7 that 12 is connected along the outer edge of 50 when 50 is docked onto 10).
In regards to claim 17, Hauger as now modified by Patton discloses the invention as discussed above. 
Hauger further discloses wherein the shape comprises a U-shape (see [Col 3 ln 25-40]; see figure 4), and wherein the U-shape fits around a top, left side, and right side of the body part (see figures 4, 6, and 7 that the U-shape is intended to fit around the claimed portions of the user’s head; see [Col 2 ln 11-20]).
In regards to claim 18, Hauger as now modified by Patton discloses the invention as discussed above. 
Hauger further discloses wherein the shape comprises a U-shape (see [Col 3 ln 25-40]), wherein the plurality of pivoting clamps (12) comprise at least two pivoting clamps (see figure 4 that there are four pivoting clamps) and wherein the at least two pivoting clamps (12) are connected to opposite sides of the U-shape of the first frame (50) from one another (see figure 4 that there are four pivoting clamps, two on the left and two on the right, thus when each 12 is connected along the outer edge of 50 when 50 is docked onto 10, they are connected to opposite sides of the U-shape of the first frame from one another).
In regards to claim 25, Hauger discloses the invention as discussed above.
Hauger does not disclose wherein the at least one clamping arm comprises an upper clamping arm, a lower clamping arm, and a clamping space between the upper clamping arm and the lower clamping arm, wherein, when the at least one clamping arm is rotated about the rotation axis to pivot the at least one clamping arm inwards towards the mask frame, the outer, lateral edge of the mask frame and the outer, lateral edge of the upper flange of the body part positioning device are clamped within the clamping space between the upper clamping arm and the lower clamping arm.
However, Patton discloses an analogous plurality of pivoting clamps (64; see [Col 4 ln 6-12]; see figures 3-6) which accomplishes the same problem of securing an analogous outer lateral edge (22; see [Col 2 ln 54-63]; see figures 3 and 5) of a first frame (18; see [Col 2 ln 54-63]; see figure 3) to an analogous upper flange (24; see [Col 2 ln 54-63]; see figures 3 and 5) of a second frame (20; see [Col 2 ln 54-63]; see figures 3 and 5), wherein the pivoting clamp comprises an analogous clamping arm (68; see [Col 4 ln 13-31]; see figures 4-6), wherein the at least one clamping arm (68) comprises an upper clamping arm (right 70; see [Col 4 ln 13-31]; see figure 5), a lower clamping arm (left 70; see [Col 4 ln 13-31]; see figure 5), and a clamping space between the upper clamping arm (right 70) and the lower clamping arm (left 70; see figure 5 that between left and right 70 there is a clamping space in which 22 and 24 are clamped), wherein, when the at least one clamping arm (68) is rotated about the rotation axis (rotation axis defined by 26; see [Col 4 ln 13-31]; see figure 5) to pivot the at least one clamping arm (68) inwards towards the first frame (18), the outer, lateral edge (22) of the first frame (18) and the outer, lateral edge of the upper flange (24) of the second frame (20) are clamped within the clamping space between the upper clamping arm (right 70) and the lower clamping arm (left 70; see figure 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the plurality of pivoting clamps, specifically the shape of the clamping arm as disclosed by Hauger by forming them in the shape of the clamping arms as taught by Patton which engage the lateral, outer edges of the mask frame, and the upper flange of the body part positioning device within the clamping space created by the upper and lower clamping arms in order to have provided an improved clamping arm that would add the benefit of adding an additional level of securement for holding the mask frame to the body part positioning device. Further such a modification would be obvious to one of ordinary skill since it has been held that substituting equivalents known for the same purpose (in the instant case the equivalent shapes of the clamping arms for the same purpose of clamping one frame to another) is an obvious substitution (see MPEP 2144.06 II).
In regards to claim 32, Hauger as now modified by Patton discloses the invention as discussed above.
Hauger as now modified by Patton further discloses wherein each clamping arm (68 of Patton; see Patton figures 5 and 6) of the plurality of pivoting clamps (12 of Hauger) comprises an upper clamping arm (right 70 of Patton; see Patton figure 5), a lower clamping arm (left 70 of Patton; see Patton figure 5), and a clamping space (space between left and right 70; see Patton figure 5) between the upper clamping arm (right 70 of Patton) and the lower clamping arm (left 70 of Patton), wherein, when each clamping arm (68 of Patton) pivots to mate with the outer, lateral edge of the upper flange (A of Hauger) of the second frame (10 of Hauger) and with the outer, lateral edge of the first frame (50 of Hauger; as now combined, the pivot arm of Hauger as modified by Patton engages the outer, lateral edge of the first frame and the outer, lateral edge of the upper flange of the second frame) about a respective rotation axis (rotation axis of 12 defined by the pin of Hauger), the outer, lateral edge of the first frame (50 of Hauger) and the outer, lateral edge of the upper flange (A of Hauger) of the second frame (10 of Hauger) are clamped within the clamping space between the upper clamping arm (right 70 of Patton) and the lower clamping arm (left 70 of Patton; as now modified, the clamping arm of the at least one clamp, clamps the outer lateral edge of the mask fame and the outer, lateral edge of the upper flange of the body part positioning device).
In regards to claim 37, Hauger discloses A medical treatment mask, (immobilization device; see [Col 2 ln 53-62]; see figure 4), comprising: a mask frame (50; see [Col 3 ln 12-24]; see figure 4) comprising: a first shape (U-shape; see [Col 2 ln 11-20]; see figure 4) that fits around or over a patient's body part (see [Col 2 ln 11-20]),  and a plurality of pivoting clamps (12; see [Col 2 ln 53-62]; see figure 4; 12 although being described as a clip, clamps the docking surfaces of 10 and 50 to one another and is therefore construed to be a clamp) attached to the mask frame (50; see figure 7 that 12 engages with and is therefore attached to 50 and configured to clamp the mask frame (50) to a body part positioning device (10; see [Col 2 ln 53-62]; see figure 4)  when the mask frame (50) is docked with the body part positioning device (10; see figure 7),7U.S. Patent Application No. 16/363,441 wAttorney Docket No. herein each of the plurality of pivoting clamps (12) comprises a clamping arm (as indicated by B in annotated figure 4 above) configured to rotate about a rotation axis (see [Col 2 ln 53-62] in reference to 12 being pivotal clips, thus the clamp rotates about a rotation axis defined by the pin) upon the mask frame (50) to pivot the clamping arm (B) outwards away from, and inwards towards, an outer, lateral edge of the mask frame (50; see figures 4, 6 and 7 that 12 is intended to pivot relative to the outer lateral edge of 50 in order to clamp 50 to 10, and is capable of pivoting outwards away from and inwards towards the outer lateral edge of 50) to enable the clamping arm (B) to clamp the outer, lateral edge of the mask frame (50 to an outer lateral edge of an upper flange (upper flange as indicated by A in annotated figure 4 above in the rejection of claim 21; see [Col 3 ln 55-59] in reference to 14 engaging with 68 for positioning) of the body part positioning device (10); and a sheet of material (66; see [Col 3 ln 41-54]; see figure 4) attached to the mask frame (50) for fitting to the body part (see [Col 3 ln 41-54]).
Hauger does not disclose wherein the clamping arm comprises an upper clamping arm, a lower clamping arm, and a clamping space between the upper clamping arm and the lower clamping arm, and wherein, when the clamping arm is rotated about the rotation axis to pivot the at least one clamping arm inwards towards the mask frame, the outer, lateral edge of the mask frame and the outer, lateral edge of the upper flange of the body part positioning device are clamped within the clamping space between the upper clamping arm and the lower clamping arm.
However, Patton discloses an analogous plurality of pivoting clamps (64; see [Col 4 ln 6-12]; see figures 3-6) which accomplishes the same problem of securing an analogous outer lateral edge (22; see [Col 2 ln 54-63]; see figures 3 and 5) of a first frame (18; see [Col 2 ln 54-63]; see figure 3) to an analogous upper flange (24; see [Col 2 ln 54-63]; see figures 3 and 5) of a second frame (20; see [Col 2 ln 54-63]; see figures 3 and 5), wherein the pivoting clamp comprises an analogous clamping arm (68; see [Col 4 ln 13-31]; see figures 4-6), wherein the clamping arm (68) comprises an upper clamping arm (right 70; see [Col 4 ln 13-31]; see figure 5), a lower clamping arm (left 70; see [Col 4 ln 13-31]; see figure 5), and a clamping space between the upper clamping arm (right 70) and the lower clamping arm (left 70; see figure 5 that between left and right 70 there is a clamping space in which 22 and 24 are clamped), wherein, when the at least one clamping arm (68) is rotated about the rotation axis (rotation axis defined by 26; see [Col 4 ln 13-31]; see figure 5) to pivot the at least one clamping arm (68) inwards towards the first frame (18), the outer, lateral edge (22) of the first frame (18) and the outer, lateral edge of the upper flange (24) of the second frame (20) are clamped within the clamping space between the upper clamping arm (right 70) and the lower clamping arm (left 70; see figure 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the plurality of pivoting clamps, specifically the shape of the clamping arm as disclosed by Hauger by forming them in the shape of the clamping arms as taught by Patton which engage the lateral, outer edges of the mask frame, and the upper flange of the body part positioning device within the clamping space created by the upper and lower clamping arms in order to have provided an improved clamping arm that would add the benefit of adding an additional level of securement for holding the mask frame to the body part positioning device. Further such a modification would be obvious to one of ordinary skill since it has been held that substituting equivalents known for the same purpose (in the instant case the equivalent shapes of the clamping arms for the same purpose of clamping one frame to another) is an obvious substitution (see MPEP 2144.06 II).
Hauger as now modified by Patton does not disclose the pivoting axis is within the mask frame. 
However, a rearrangement of the pivot hole location to be located within the mask frame, such that the pivot hole establishes the rotation axis within the mask frame would not change the function of the pivoting clamp, or the overall structure of the device such that the positioning of the pivot hole within the mask frame amounts to an obvious design choice that would have been obvious to one of ordinary skill in the art to try based on the finite options for placement of the pivot holes within the mask frame and body part positioning device. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the at least one pivot hole as disclosed by Hauger ‘337 as now obviated by Hauger ‘449 within the mask frame such that the pivot hole establishes the rotation axis within the mask frame since it has been held that a mere rearrangement of parts was held to be an obvious matter of design choice (see MPEP 2144.04 VI C).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauger et al. (US 5,775,337) (hereinafter Hauger) in view of Vilsmeier et al. (US 5,702,406) (hereinafter Vilsmeier).
In regards to claim 22, Hauger discloses the invention as discussed above.
Hauger does not disclose wherein the body part positioning device comprises a shell frame further comprising a second shape configured to receive the body part.
However, Vilsmeier teaches an analogous body part positioning device (lower 20; see [Col 6 ln 25-30]; see figure 6) for the analogous purpose of positioning a user’s body (see [Col 2 ln 20-27]), wherein the body part positioning device (lower 20) comprises a shell frame (lower 10; see [Col 5 ln 64-67]; see figure 6) further comprising a second shape configured to receive the body part (see [Col 8 ln 25-48]) for the purpose of adding additional stabilization of the front mask portion (see [Col 4 ln 20-24]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body part positioning device as disclosed by Hauger by including the shell frame comprising a second shape configured to receive the body part on the body part positioning device as taught by Vilsmeier in order to have provided an improved body part positioning device which would add the benefit of adding additional stabilization of the front mask portion (see [Col 4 ln 20-24]).
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauger et al. (US 5,775,337) (hereinafter Hauger ‘337) in view of Hauger et al. (US 5,848,449) (hereinafter Hauger ‘449).
In regards to claim 24, Hauger ‘337 discloses the invention as discussed above. 
Hauger ‘337 does not explicitly disclose at least one pivot hole, that establishes the rotation axis, and wherein the at least one clamp further comprises a pivot pin that inserts into the pivot hole.
However, Hauger ‘449 teaches the pivot clamp as disclosed in Hauger ‘337 (see figure 9 that the clamp as seen in the figure is the clamp used in Hauger ‘337) wherein the clamp comprises at least one pivot hole (corresponding hole; see [Col 3 ln 63-67]), that establishes the rotation axis (see [Col 3 ln 62-Col 4 ln 8])¸and wherein the at least one clamp further comprises a pivot pin (58; see [Col 3 ln 62-67]; see figure 9; Merriam-Webster Dictionary defines pin as “a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another” (see https://www.merriam-webster.com/dictionary/pin) thus, due to 58 fastening the pivot clamp to the base, 58 is construed to be a pin) that inserts into the pivot hole (see [Col 3 ln 62-67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pivot pin as disclosed by Hauger ‘337 as now obviated by Hauger ‘449 comprises the structures of at least one pivot hole that establishes a rotation axis, and a pivot pin that inserts into the pivot hole as taught by Hauger ‘449. 
Hauger ‘337 as now obviated by Hauger ‘449 still does not disclose wherein the mask frame includes the at least one pivot hole, that establishes the rotation axis, within the mask frame, and instead discloses that the pivot holes are included in the body part positioning device, that establishes the rotation axis within the body part positioning device. 
However, a rearrangement of the pivot hole location to be located within the mask frame, such that the pivot hole establishes the rotation axis within the mask frame would not change the function of the pivoting clamp, or the overall structure of the device such that the positioning of the pivot hole within the mask frame amounts to an obvious design choice that would have been obvious to one of ordinary skill in the art to try based on the finite options for placement of the pivot holes within the mask frame and body part positioning device. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the at least one pivot hole as disclosed by Hauger ‘337 as now obviated by Hauger ‘449 within the mask frame such that the pivot hole establishes the rotation axis within the mask frame since it has been held that a mere rearrangement of parts was held to be an obvious matter of design choice (see MPEP 2144.04 VI C).
Claims 26, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauger et al. (US 5,775,337) (hereinafter Hauger) in view of Arn (US 2009/0293883 A1).
In regards to claim 26, Hauger discloses the invention as discussed above.
Hauger does not disclose wherein the first surface of the mask frame further comprises a lower surface having multiple alignment pins for aligning the mask frame upon the body part positioning device when the mask frame is docked with the body part positioning device.
However, Arn discloses an analogous structure (device as seen in figure 1); comprising a mask frame (5; see [0021]; see figure 1), and a body part positioning device (1; see [0020]; see figure 1), wherein the mask frame (5) comprises a lower surface (see annotated figure 1 above), and wherein the body part positioning device (1); wherein the first surface (first surface as indicated in annotated figure 1 above) of the mask frame (5) further comprises a lower surface (lower surface of the first surface as indicated in annotated figure 1 above) having multiple alignment pins (7; see [0021]; see figure 1) for aligning the mask frame (5) upon the body part positioning device (1) when the mask frame (5) is docked with the body part positioning device (1; see [0021]) for the purpose of holding the first frame in the correct defined position and prevents it from displacement in a horizontal direction (see [0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower surface of the first surface of the mask frame, and the upper flange of the body part positioning device as disclosed by Hauger by including multiple retention pins located on said lower surface, and corresponding holes on the upper flange as taught by Arn for the purpose of providing an improved engagement between the mask frame and the body part positioning device that would add the benefit of holding the first frame in the correct defined position and preventing it from displacement in a horizontal direction (see [0021]).
In regards to claim 36, Hauger discloses the invention as discussed above.
Hauger does not disclose wherein the mask frame comprises a lower surface, and wherein the lower surface further includes multiple retention pins that are configured to insert into corresponding retention holes of an upper flange of the body part positioning device when the mask frame is docked with the body part positioning device. 
However, Arn discloses an analogous structure (device as seen in figure 1); comprising a mask frame (5; see [0021]; see figure 1), and a body part positioning device (1; see [0020]; see figure 1), wherein the mask frame (5) comprises a lower surface (see annotated figure 1 above), and wherein the body part positioning device (1) comprises an upper flange (see annotated figure 1 above); wherein the mask frame (5) comprises a lower surface (lower surface as indicated in annotated figure 1 above), and wherein the lower surface (lower surface as indicated in annotated figure 1 above)  further includes multiple retention pins (7; see [0021]; see figure 1) that are configured to insert into corresponding retention holes (6; see [0021]; see figure 1) of an upper flange (upper flange as indicated in annotated figure 1 above) of the body part positioning device (1) when the mask frame (5) is docked with the body part positioning device. (1; see [0021]) for the purpose of holding the first frame in the correct defined position and prevents it from displacement in a horizontal direction (see [0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower surface of the first surface of the first frame, and the upper flange of the second frame as disclosed by Hauger by including multiple retention pins located on said lower surface, and corresponding holes on the upper flange as taught by Arn for the purpose of providing an improved engagement between the first and second frame that would add the benefit of holding the first frame in the correct defined position and preventing it from displacement in a horizontal direction (see [0021]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauger et al. (US 5,775,337) (hereinafter Hauger) in view of Patton (US 3,963,382) as applied to claims 9, 14, 17-18, 25, 32 and 37 above, and further in view of Arn (US 2009/0293883 A1).
In regards to claim 12, Hauger as now modified by Patton discloses the invention as discussed above.
Hauger as now modified by Patton does not disclose wherein the first surface of the first frame comprises a lower surface, and wherein the lower surface further includes multiple retention pins that are configured to be inserted into corresponding holes of the upper flange of the second frame when the first frame is docked with the second frame. 
However, Arn discloses an analogous structure (device as seen in figure 1); comprising a first frame (5; see [0021]; see figure 1), and a second frame (1; see [0020]; see figure 1), wherein the first frame (5) comprises a first surface (see annotated figure 1 below), and wherein the second frame (1) comprises an upper flange (see annotated figure 1 below); wherein the first surface (surface as indicated in figure 1 below) of the first frame (5) comprises a lower surface (see annotated figure 1 below), and wherein the lower surface (lower surface as indicated in figure 1) further includes multiple retention pins (7; see [0021]; see figure 1) that are configured to be inserted into corresponding holes (6; see [0021]; see figure 1) of the upper flange (upper flange as indicated in figure 1 below) of the second frame (1) when the first frame (5) is docked with the second frame (1; see [0021]) for the purpose of holding the first frame in the correct defined position and prevents it from displacement in a horizontal direction (see [0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower surface of the first surface of the first frame, and the upper flange of the second frame as disclosed by Hauger as now modified by Patton by including multiple retention pins located on said lower surface, and corresponding holes on the upper flange as taught by Arn for the purpose of providing an improved engagement between the first and second frame that would add the benefit of holding the first frame in the correct defined position and preventing it from displacement in a horizontal direction (see [0021]).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauger et al. (US 5,775,337) (hereinafter Hauger) in view of Patton (US 3,963,382) as applied to claims 9, 14, 17-18, 25, 32 and 37 above, and further in view of Vilsmeier et al. (US 5,702,406) (hereinafter Vilsmeier).
In regards to claim 20, Hauger as now modified by Patton discloses the invention as discussed above.
Hauger further discloses wherein the upper flange (A) extends around a portion of a perimeter of an upper edge of the second frame (10; see figure 4 that A extends fully around the perimeter of 10), and wherein the shape of the first frame (50) conforms to the upper flange (A) of the second frame (10; see figures 4, 6 and 7 that 50 is intended to fit against and conform with A of 10). 
Hauger as now modified by Patton does not disclose wherein the second frame comprises a half shell structure.
However, Vilsmeier teaches an analogous second frame (lower 20; see [Col 6 ln 25-30]; see figure 6) for the analogous purpose of positioning a user’s body (see [Col 2 ln 20-27]), wherein the second frame (lower 20) comprises a half shell structure (lower 10; see [Col 5 ln 64-67]; see figure 6) for the purpose of adding additional stabilization of the front mask portion (see [Col 4 ln 20-24]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second frame as disclosed by Hauger as now modified by Patton by including the half shell structure on the second frame as taught by Vilsmeier in order to have provided an improved second frame which would add the benefit of adding additional stabilization of the front mask portion (see [Col 4 ln 20-24]).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauger et al. (US 5,775,337) (hereinafter Hauger ‘337) in view of Patton (US 3,963,382) as applied to claims 9, 14, 17-18, 25, 32, and 37 above, and further in view of Hauger et al. (US 5,848,449) (hereinafter Hauger ‘449).
In regards to claim 31, Hauger ‘337 as now modified by Patton discloses the invention as discussed above. 
Hauger ‘337 does not explicitly disclose a plurality of pivot holes, wherein each of the plurality of pivot holes establishes a respective rotation axis about which a different one of the plurality of pivoting clamps pivots, and wherein each of the plurality of pivoting clamps comprises a pivot pin that inserts into a respective pivot hole of the plurality of pivot holes. 
However, Hauger ‘449 teaches the pivot clamp as disclosed in Hauger ‘337 (see figure 9 that the clamp as seen in the figure is the clamp used in Hauger ‘337) wherein the clamp comprises a plurality of pivot holes (corresponding hole; see [Col 3 ln 63-67]), wherein each of the plurality of pivot holes (corresponding hole) establishes a respective rotation axis (see [Col 3 ln 62-Col 4 ln 8]) about which a different one of the plurality of pivoting clamps (clamp)¸and wherein each of the plurality of pivoting clamps (clamp) comprises a pivot pin (58; see [Col 3 ln 62-67]; see figure 9; Merriam-Webster Dictionary defines pin as “a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another” (see https://www.merriam-webster.com/dictionary/pin) thus, due to 58 fastening the pivot clamp to the base, 58 is construed to be a pin) that inserts into a respective pivot hole (corresponding hole; see [Col 3 ln 62-67]) of the plurality of pivot holes (pivot hole).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pivot pin as disclosed by Hauger ‘337 as now modified by Hauger ‘449 comprises the structures of the plurality of pivot holes that establishes a rotation axis, and a pivot pin of the plurality of pivoting clamps that inserts into the respective pivot holes as taught by Hauger ‘449. 
Hauger ‘337 as now modified by Patton and obviated by Hauger ‘449 still does not disclose wherein the first frame includes the plurality of pivot holes, within the first frame, and instead discloses that the plurality of pivot holes are included in the second frame, within the second frame. 
However, a rearrangement of the plurality of pivot holes location to be located within the first frame, would not change the function of the plurality of pivoting clamps, or the overall structure of the device such that the positioning of the plurality of pivot holes within the first frame amounts to an obvious design choice that would have been obvious to one of ordinary skill in the art to try based on the finite options for placement of the plurality of pivot holes within the frame and second frame. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the plurality of pivot holes as disclosed by Hauger ‘337 as now modified by Patton and obviated by Hauger ‘449 within the first frame such that the plurality of pivot holes establishes are located within the first frame since it has been held that a mere rearrangement of parts was held to be an obvious matter of design choice (see MPEP 2144.04 VI C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Voorst et al. (US 2018/0008840 A1) discloses an analogous structure (20; see [0055]; see figure 1) comprising a first frame (24; see [0055]; see figure 1) and a second frame (22; see [0055]; see figure 1) wherein the first frame (24) comprises a plurality of pivoting clamps (28a-c; see [0057]; see figure 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754